174 S.W.3d 727 (2005)
Kenneth D. WARREN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64904.
Missouri Court of Appeals, Western District.
November 1, 2005.
Susan L. Hogan, Appellate Defender Office, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Evan J. Buchheim, Office of Attorney General, Jefferson City, for Respondent.
Before LISA WHITE HARDWICK, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Kenneth D. Warren appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. Rule 84.16(b).